Citation Nr: 1743004	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-35 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent prior to May 21, 2014 and in excess of 40 percent from May 21, 2014 for lumbar degenerative disc disease.  

2. Entitlement to a rating in excess of 10 percent for sciatica, left leg. 

3. Entitlement to a rating in excess of 10 percent for peripheral neuropathy, right lower extremity. 

4.  Entitlement to service connection for peripheral neuropathy, left lower extremity, claimed as secondary to service-connected disabilities.

5. Entitlement to service connection for sciatica, right leg, claimed as secondary to service-connected disabilities. 

6. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to May 21, 2014.  

7. Entitlement to service connection for radiographic exostosis of right iliac bone, claimed as secondary to service-connected lumbar degenerative disc disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to December 1985.  

The matter seeking a higher initial rating for lumbar degenerative disc disease (hereinafter, lumbar DDD) is before the Board of Veteran's Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon that awarded service connection for lumbar DDD, assigning a 10 percent rating, effective December 30, 2008.  In an April 2015 Decision Review Officer (DRO) decision, the RO increased the rating to 40 percent, effective May 21, 2014.  The Board has characterized the issue accordingly.

In April 2017, the Veteran testified at a hearing at his local RO via videoconference before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

In January 2015, the Veteran submitted VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits, seeking increased ratings for sciatica, left leg and peripheral neuropathy, right lower extremity, and service connection for peripheral neuropathy, left lower extremity, claimed as secondary to service-connected lumbar DDD, and sciatica, right leg, claimed as secondary to sciatica, left leg or service-connected lumbar DDD.  As discussed in greater detail below, the Board has determined that these issues are encompassed within the scope of the instant appeal as the rating criteria for the spine considers associated neurological abnormalities.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2016).  Therefore, the Board takes jurisdiction over the additional matters as listed on the title page.  See DeLisio v. Shinseki, 25 Vet. App. 45, 53 (2011).

The Veteran's January 2015 VA Form 21-526EZ also indicated he was claiming service connection for a back condition as secondary to his lumbar DDD.  As VA law precludes separately rating a distinct condition of the thoracolumbar spine as such would be considered pyramiding (38 C.F.R. § 4.14), the Board construes this claim to be seeking an increased rating for the service-connected back disability.  As that issue is already before the Board, a separate claim of service connection for a back condition will not be further addressed herein.

In January 2015, the Veteran submitted an application for Increased Compensation Based on Unemployability wherein he asserted that he had not worked since October 19, 2013 after suffering an on-site injury to his back in June 2013.  In an April 2015 rating decision, the RO granted TDIU, effective May 21, 2014.  However, as the Veteran has alleged that he has been unemployable since prior to May 21, 2014 as a result of his service-connected lumbar DDD, the Board finds a claim for TDIU prior to May 21, 2014 is part and parcel of the increased rating claim currently before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed prior to adjudication of the issues on appeal to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

Duty to Assist

With regard to the Veteran's claims for increased ratings for sciatica, left leg and peripheral neuropathy, right lower extremity, and service connection for peripheral neuropathy, left lower extremity, and sciatica, right leg, the Board finds that these issues are inextricably intertwined with the Veteran's claim for an increased rating for lumbar DDD.  As noted in the Introduction, the rating criteria for diseases and injuries of the spine specifically require consideration of associated neurological abnormalities.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  These issues, however, have not been developed or adjudicated by the AOJ, and the Veteran would be prejudiced by the Board adjudicating them in the first instance at present.  The current appeal seeking an increased rating for lumbar DDD must also therefore be remanded pending adjudication of the inextricably intertwined claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that claims are inextricably intertwined when they are so closely tied together that a final decision on one cannot be rendered until the others have been considered).

Further, the Veteran has not yet been provided VA examinations to determine the nature and etiology of peripheral neuropathy, left lower extremity, sciatica, right leg, and the current level of severity for sciatica, left leg and peripheral neuropathy, right lower extremity.  Additionally, the Veteran and his spouse alleged at the April 2017 hearing that symptoms of his lumbar DDD had gotten worse since the most recent May 2014 VA examination.  Therefore, on remand the Veteran should be scheduled for appropriate VA examinations.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

TDIU

As the claim seeking TDIU prior to May 21, 2014 is inextricably intertwined with all other issues being remanded, consideration of the claim must be deferred pending resolution of the various increased rating and service connection claims.  See Harris, 1 Vet. App. at 183.

Manlincon Issue

Finally, regarding the claim for service connection for radiographic exostosis of the right iliac bone secondary to lumbar DDD, the RO notified the Veteran in February 2015 of its January 2015 rating decision that denied the claim.  Later in February 2015 the Veteran submitted a statement indicating he wished to appeal the denial of the claim.  The Board construes this statement as a timely notice of disagreement (NOD).  38 C.F.R. §§ 19.26, 19.27, 19.28, 20.201(b).  Since the AOJ has not yet issued a statement of the case (SOC) in this matter, the Board must remand the claim for such issuance.  38 C.F.R. § 19.9(c); see Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following actions:

1. Issue an SOC for the issue of entitlement to service connection for radiographic exostosis of the right iliac bone secondary to lumbar DDD.  Advise the Veteran of his appeal rights.  If an appeal is perfected in this matter, the case should be returned to the Board, if otherwise in order.

2. Obtain any updated VA treatment records from April 2015 to the present.  

3. After completing the development requested in item 2, schedule the Veteran for appropriate VA examination(s) for peripheral neuropathy, left lower extremity, sciatica, right leg, lumbar DDD, sciatica, left leg, and peripheral neuropathy, right lower extremity.  Any necessary tests and studies must be completed.  The electronic claims file must be made available to the examiner for review in conjunction with the examination.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

For the claims seeking increased ratings for lumbar DDD, sciatica, left leg, and peripheral neuropathy, right lower extremity, the examiner must determine the current nature and severity of the disabilities.  

Regarding the claims seeking service connection for peripheral neuropathy, left lower extremity and sciatica, right leg, the examiner should provide opinions and supporting rationale on the following questions: 

A) Does the Veteran have a current diagnosis of peripheral neuropathy, left lower extremity?  If so, is it at least as likely as not (50 percent probability or greater) caused or aggravated (any increase in severity beyond natural progression) by his service-connected lumbar DDD, sciatica, left leg, or peripheral neuropathy, right lower extremity?  

B) Does the Veteran have a current diagnosis of sciatica, right leg? If so, is it at least as likely as not (50 percent probability or greater) caused or aggravated (any increase in severity beyond natural progression) by his service-connected lumbar DDD, sciatica, left leg, or peripheral neuropathy, right lower extremity?  

The examiner must also provide an opinion regarding the functional impact of the Veteran's service-connected disabilities prior to May 21, 2014 with consideration of the Veteran's statements.  This opinion must be provided without consideration of his nonservice-connected disabilities or age.  

A rationale should be provided for all opinions provided.  If any requested opinion cannot be provided without resorting to speculation, court cases require the examiner to explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

4. After completing the development requested in items 2 and 3, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If any benefit sought on appeal is not granted in full, he and his representative should be provided with a supplemental SOC.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




